Title: From George Washington to Thomas Sim Lee, 14 March 1782
From: Washington, George
To: Lee, Thomas Sim


                        
                            Sir
                            Philadelphia the 14th March 1782
                        
                        I think it necessary to inform your Excellenc,y that I have granted permission for the sloops Mary and Leith, to
                            proceed from New York to Baltimore, with Cloathing and Necessaries for the British and German Prisoners of War at Frederick
                            Town and other places in the State. Should there be any impropriety in these Vessels going up to the Town, you will lodge
                            orders to have them stopped at any convenient place below itThe Officers who have the Goods in charge will have occasion
                            for Waggons to transport them from the place of debarkation to the places of Cantonment—They will pay for the hire of
                            them, and I could wish that no imposition may be put on them and that they may have passports under your Excellencys
                            authority for their safe conduct thro’ the Country. I have the honor to be with very great respect Sir Your Excellency’s Most
                            Obt hum. Servt
                        
                            Go: Washington
                        
                    